Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 04/21/2022, with respect to the previous rejection(s) of claim(s) 1-11, 15, and 17 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112. Please see below for further details.

Applicant's arguments regarding the prior art rejections filed 04/21/2022 have been fully considered but they are not persuasive. 
Applicant first argues that prior art Yui that only a single parameter set is defined and provided at a time in the method disclosed in Fig. 5. However, [0079-0081] of Yui discloses setting of imaging parameters within a range of limit values, therefore multiple parameters with ranges can be set in S103 of Fig. 3. Then, the imaging parameters can be narrowed and set. Therefore, Yui does teach multiple parameter sets are defined and provided for different temperature status categories at the outset.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different setting parameter sets are provided, different temperature state classes represent different scenarios, protocol parameters of each respective setting parameter set differ, selecting a setting parameter set, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
First, applicant argues that different setting parameter sets are provided. The claims do not explicitly state that the setting parameter sets are different. 
Next, applicant argues that there are two different temperature state classes. However, the claims do not mention “temperature state classes”, but it is assumed this is referring to the “at least two temperature status categories” claimed. The claims do not disclose the at least two temperature status categories are different. Further, the claims do no disclose the different temperature state classes reflect different scenarios and that as a result the parameters of the setting parameter sets also differ.
Further, applicant argues that a setting parameter set is selected. At least claim 1 does not disclose selecting a setting parameter set of the setting parameter sets to use in a measuring protocol. 
Therefore, the previous prior art rejection stands. Please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without selecting a setting parameter set of the setting parameter sets to use for the measuring protocol, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Regarding claim 1, there is no explicit disclosure of selecting a setting parameter set of the setting parameter sets to use for the measuring protocol. The claim only mentions “the measuring protocol using protocol parameters according to specifications of the setting parameter set” but there is no limitation stating that setting parameter set of the setting parameter sets is chosen/selected.

Claims 2-9, 11 and 17 are rejected for depending on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the measuring protocol using protocol parameters according to specifications of the setting parameter set” is considered indefinite because the claim discloses multiple setting parameter sets and it is unclear which setting parameter set is chosen for the measuring protocol. 

Claims 2-9, 11 and 17 are rejected for depending on claim 1.

Regarding claim 12, the limitation “at least one model parameter of a temperature model is determined in a calibration measurement with the magnetic resonance facility, wherein a magnetic resonance sequence is used that incorporates a known mean gradient power” is considered indefinite because it is unclear from the claim limitation if “a magnetic resonance sequence” is used as the claimed “calibration measurement”. 

Claims 14-16 and 18 are rejected for depending on claim 12.

Regarding claim 14, it is unclear if  “a temperature status of at least one component” in claim 14 is the same or different from “a temperature status of at least one component” disclosed in claim 12.
Also regarding claim 14, it is unclear if  “a temperature status category” in claim 14 is the same or different from “a temperature status category” disclosed in claim 12.

Regarding claim 15, it is unclear if  “a temperature status category” in claim 15 is the same or different from “a temperature status category” disclosed in claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yui (US 2015/0123661).

Regarding claim 1, Yui teaches a method for providing setting parameter sets for a measuring protocol described by protocol parameters for acquiring magnetic resonance data with a magnetic resonance facility, comprising: 

determining at least one model parameter of a temperature model in a calibration measurement with the magnetic resonance facility [Fig. 5, step 104 and ¶0036-0038, wherein the starting temperature is first determined. See also rest of reference.], wherein a magnetic resonance sequence is used for the calibration measurement that incorporates a known mean gradient power [See equation 5, wherein mean gradient power is shown. See also rest of reference.]; 
determining a setting parameter set for each of at least two temperature status categories of the magnetic resonance facility using the temperature model describing a development of a temperature status of at least one component of the magnetic resonance facility [¶0064-0067 and ¶0079-0081, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.], the at least one component being heated when the measuring protocol is run, wherein the setting parameter set includes specified values for at least some of the protocol parameters and/or specified value ranges for at least some of the protocol parameters [¶0063-0067 and ¶0079-0081, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits. See also rest of reference.]; and 
preventing, during running of the measuring protocol and at a beginning of a measurement with the measuring protocol, overheating of the at least one component due to the measurement with the measuring protocol being repeated a maximum number of times for a specified number of repetitions, the overheating being defined by a limit temperature being exceeded [See Fig. 5 and ¶0011, wherein the temperature is determined at the start of the pulse sequence. See Fig. 5, steps 105-106. ¶0067, teaches using the TR. See also ¶0063-0073 and ¶0079-0081 and rest of reference.], wherein the setting parameter sets are determined such that the overheating is prevented for each starting temperature status included in a temperature status category of at least two temperature status categories [See Fig. 5 and ¶0011, wherein the temperature is determined at the start of the pulse sequence. See Fig. 5, steps 105-106. ¶0067, teaches using the TR. See also ¶0063-0073 and ¶0079-0081 and rest of reference.], the measuring protocol using protocol parameters according to specifications of the setting parameter set [See Fig. 5 and ¶0011, wherein the temperature is determined at the start of the pulse sequence. See Fig. 5, steps 107. ¶0063-0073 and ¶0079-0081. See also rest of reference.].

Regarding claim 2, Yui further teaches wherein the temperature status categories are defined by evaluating starting temperature statuses determined when using a structurally identical magnetic resonance facility for specification information that describes the measuring protocol [¶0064, wherein the temperature is measured from the same MRI apparatus and at the start of the pulse sequence to be executed. Therefore, the MRI apparatus is identical. See also rest of reference.].

Regarding claim 3, Yui further teaches wherein the specification information is in a form broken down according to at least one usage category, wherein the evaluation and/or definition of the temperature status categories takes place as a function of at least one usage category [¶0060, wherein the protocols are grouped. ¶0066-0067, wherein the information includes power information. See also rest of reference.].


Regarding claim 4, Yui further teaches wherein at least some of the temperature status categories are determined in such a way that a specified proportion of the starting temperature statuses of the specification information is included, wherein the specification information is considered specific at least one usage category and which rules out starting temperature statuses with the highest 5temperatures, is included [See Fig. 5 and ¶0011, wherein the starting temperature is determined at the start of the pulse sequence. Fig. 5, after step 109 another pulse sequence is executed. Therefore, there will be a pulse sequence with a higher starting temperature than the previous pulse sequence (since running the first pulse sequence will heat up the coil). Therefore, there is a second pulse sequence group that is executed and not grouped with the first pulse sequence. See also ¶0079-0081 and rest of reference.].

Regarding claim 6, Yui further teaches wherein at least some of the temperature status categories are defined as a function of a mode of the magnetic resonance facility in a period ending at the beginning of the measuring protocol [¶0011, wherein the temperature is determined before the pulse sequence executes. Then a pulse sequence is associated with that temperature to determine temperature rise. See also Fig. 5 and rest of reference.].


Regarding claim 7, Yui further teaches wherein the temperature model is a linear temperature 15model in which, in a differential equation, a linear correlation is assumed between the temperature and its derivation over time over a time constant and an energy balance that considers the power input [See ¶0036-0044 and equations 1-5. See also rest of reference.].

Regarding claim 11, Yui further teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0093. See also rest of reference.].

Regarding claim 12, Yui teaches a method for operating a magnetic resonance facility to acquire magnetic resonance data with a measuring protocol described by protocol parameters, the method comprising: 
providing setting parameter sets, wherein: 
at least one model parameter of a temperature model is determined in a calibration measurement with the magnetic resonance facility [Fig. 5, step 104 and ¶0036-0038, wherein the starting temperature is first determined. See also rest of reference.], wherein a magnetic resonance sequence is used that incorporates a known mean gradient power [See equation 5, wherein mean gradient power is shown. See also rest of reference.]
the setting parameter sets are determined for temperature status categories of the magnetic resonance facility using the temperature model describing a development of a temperature status of at least one component of the magnetic resonance facility [¶0064-0067 and ¶0079-0081, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.], the at least one component being heated when the measuring protocol is run [¶0063-0067, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits. See also rest of reference.], 
the setting parameter sets include specified values for at least some of the protocol parameters and/or specified value ranges for at least some of the protocol parameters [¶0063-0067 and ¶0079-0081, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits. See also rest of reference.], 
during running of the measuring protocol and at a beginning of a measurement with the measuring protocol, overheating of the at least one component due to the measurement with the measuring protocol being repeated a maximum number of times for a specified number of repetitions is prevented, the overheating being defined by a limit temperature being exceeded [See Fig. 5 and ¶0011, wherein the temperature is determined at the start of the pulse sequence. See Fig. 5, steps 105-106. ¶0067, teaches using the TR. See also ¶0063-0073 and ¶0079-0081 and rest of reference.],
the setting parameter sets are determined such that the overheating is prevented for each starting temperature status included in a temperature status category of at least two temperature status categories [See Fig. 5 and ¶0011, wherein the temperature is determined at the start of the pulse sequence. See Fig. 5, steps 105-106. ¶0067, teaches using the TR. See also ¶0063-0073 and ¶0079-0081 and rest of reference.]; 4Application No. 17/030,744Docket No.: 009528.00098\US Amendment dated April 21, 2022 Reply to Office Action of January 21, 2022 
determining protocol parameters for the measuring protocol according to a specification of one of the provided setting parameter sets for the measuring protocol [See Fig. 5, steps 105-106. ¶0063-0073 and ¶0079-0081. See also rest of reference.]; and
acquiring the magnetic resonance data using the determined protocol parameters [See Fig. 5, steps 107. ¶0063-0073 and ¶0079-0081. See also rest of reference.].

Regarding claim 14, Yui further teaches wherein the setting parameter set is selected as a function of an affiliation of a temperature status of at least one component of the magnetic resonance facility at a beginning of the measuring protocol with a temperature status category [¶0064-0067 and ¶0011, wherein temperature is determined before the start of pulse sequence which determines current for gradient coil using temperature model. See also rest of reference.] and/or an affiliation of the magnetic resonance facility with a usage category.

Regarding claim 16, Yui further teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 12 [¶0093. See also rest of reference.].

Regarding claim 17, Yui further teaches a provision facility, comprising: a category defining facility configured to define temperature status categories [Fig. 1, controller 133. See also rest of reference.], a modeling facility configured to perform the method of claim 1 to determine setting parameter sets [Fig. 1, controller 133. See also rest of reference.], and 5an interface configured to provide the determined setting parameter sets [Fig. 1, interface 131 and input 134. See also rest of reference.]. 

Regarding claim 18, Yui further teaches a magnetic resonance facility, comprising: a scanner [See Fig. 1, wherein MRI apparatus is shown.]; and a controller configured to perform the method as claimed in claim 12 [See Fig. 1, see controller 133 part of computer 130. See also rest of reference].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yui, in view of Biber (US 2013/0181708).

Regarding claim 5, Yui teaches the limitations of claim 1, which this claim depends from.
	Yui further teaches the temperature status categories  [¶0064-0067, wherein parameters for pulse sequences are determined using the temperature prediction. See also ¶0036-0048 and rest of reference.].
	Yui is silent in teaching wherein at least some of the temperature status categories are defined by threshold values for the temperature of the at least one component, the threshold values being selected at least in part as a function of a cooling temperature to which the at least one component is cooled by a cooling facility associated 10therewith, and/or the limit temperature.
	Biber, which is also in the field of MRI, teaches wherein at least some of the temperature status categories are defined by threshold values for the temperature of the at least one component, the threshold values being selected at least in part as a function of a cooling temperature to which the at least one component is cooled by a cooling facility associated 10therewith, and/or the limit temperature [¶0050, wherein the pulse sequences are formed in a list and the pulse sequences are associated with temperature rise and thermal budget. These parameters can be shown with colored traffic lights. Therefore, the list of pulse sequences can be color coded (traffic light) according to their temperature status and thermal budget. See also ¶0030 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yui and Biber because both Yui and Biber teach performing MRI pulse sequences and making sure that the MRI apparatus does not exceed temperature/power thresholds [Biber - ¶0013]. Further, Biber teaches it is known to display to the user/technician in different forms (such as traffic lights) to make changes to the pulse sequences so that limits are not exceeded [Biber- ¶0050].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yui, in view of Chu (“MR Gradient Coil Heat Dissipation”).

Regarding claim 8, Yui teaches the limitations of claim 7, which this claim depends from.
	Yui further teaches the time constant, and the power input is assumed to be proportional to a mean gradient power [See equation 5, wherein mean gradient power is shown. See also rest of reference.].
	However, Yui is silent in teaching wherein the time is greater than one minute.
	Chu, which is also in the field of MRI, teaches wherein the time is greater than one minute [See Fig. 4, wherein time is in minutes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yui and Chu because both Yui and Chu teach methods in MRI for monitoring the temperature of gradient coils and to model the temperature rise of gradient coils when MR pulse sequences are executed [Chu – abstract].

Regarding claim 9, Yui and Chu teach the limitations of claim 8, which this claim depends from.
	Yui further teaches wherein the mean gradient power is a gradient strength mean squared [See equation 5. See also rest of reference.].

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yui, in view of Takai (US 2017/0045590).

Regarding claim 15, Yui teaches the limitations of claim 12, which this claim depends from.
	Yui further teaches further comprising: determining an actual, current temperature status before a start of the measurement with the measuring protocol [¶0011 and see also Fig. 5, step 104. See also rest of reference.], the determined protocol parameters are adjusted by using a setting parameter set associated with the temperature status category, which 25belongs to the determined actual current temperature status, and/or by way of a calculation using the temperature model to facilitate prevention of overheating of the at least one component [¶0063-0067 and ¶0079-0081, wherein the gradient coil is heated and parameters are determined to keep cooling within temperature limits using the predicted temperature change. See also rest of reference.].
	However, Yui is silent in teaching wherein, when the determined actual current temperature status is not part of a temperature status category of the setting parameter set used.
	Takai, which is also in the field of MRI, teaches when the determined actual current temperature status is not part of a temperature status category of the setting parameter set used [¶0095], using a setting parameter set associated with the temperature status category, which 25belongs to the determined actual current temperature status, and/or by way of a calculation using the temperature model to facilitate prevention of overheating of the at least one component [¶0095-0098, wherein the imaging is performed so that temperature limitation values are not exceeded. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Yui and Takai because both Yui and Takai teach performing MRI pulse sequences and making sure that temperature limits are not exceeded [Takai - ¶0082. See also rest of reference.].  Takai also teaches that the gradient coil temperature is measured to prevent overheating  [Takai - ¶0011, ¶0082, ¶0085. See also rest of reference., similar to Yui. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896